Citation Nr: 1001028	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for left thoracic outlet syndrome.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to left thoracic outlet 
syndrome.

3.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to left thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in September 2009.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

As an initial matter, the Board notes that the Veteran was 
denied a rating in excess of 30 percent for left thoracic 
outlet syndrome in a November 2007 rating decision.  In his 
formal appeal filed in association with his service-
connection claims, dated May 2008, he pointed out that he 
should have received a higher disability rating for his left 
thoracic outlet syndrome, as this condition had worsened over 
the years.  

Although the RO interpreted his statement as a new claim for 
an increased rating, given the fact that the Veteran's May 
2008 statement disputed the level of disability assigned for 
his left thoracic outlet syndrome and was received within a 
year of the November 2007 rating decision, the Board finds it 
to be a valid and timely notice of disagreement to the 30 
percent disability rating assigned for his service-connected 
left thoracic outlet syndrome.

To date, however, no Statement of the Case has been issued.  
The United States Court of Appeals of Veterans Claims (Court) 
has directed that where a Veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not yet issued a Statement of the Case addressing the 
issue, the Board must remand the issue to the RO for issuance 
of a Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Although the RO readjudicated this issue in 
a July 2009 rating decision, the Statement of the Case serves 
a different purpose than a rating decision and must provide 
the Veteran with a summary of the relevant laws and 
regulations.  See 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 
38 C.F.R. § 19.29(b) (2009).  Accordingly, in order to put 
this issue in the correct procedural posture, the Board finds 
that a Statement of the Case should be provided on the issue 
of whether the Veteran is entitled to a rating in excess of 
30 percent for his left thoracic outlet syndrome.  Id.  

Next, with regard to the Veteran's service-connection claims, 
the Board finds that a new VA medical opinion is required.  
Here, the medical evidence reflects a current diagnosis of 
degenerative joint disease of the left shoulder and cervical 
spine.  However, there is conflicting medical evidence 
regarding the etiology of these disorders.  

The Board acknowledges that there is an October 2007 VA 
examination of record but finds that this examination is not 
sufficient to fulfill the VA's duty to assist pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  First, this 
examination, which determined that the Veteran's "AC joint 
arthritis and bursitis are unrelated to thoracic outlet 
syndrome," provided no medical opinion with respect the 
Veteran's cervical spine disorder.  Second, the opinion 
itself is lacks any rationale for its findings.  Moreover, 
the evidence of record contains conflicting medical evidence; 
specifically, a private medical treatment record from August 
2007 noted a diagnosis of "D[egenerative] J[oint] D[ease], 
post thoracic outlet syndrome," which inherently suggests an 
etiological link between the Veteran's claimed disorders and 
his service-connected disability.   

As the medical evidence currently of record leaves 
considerable doubt as to the exact nature and etiology of the 
Veteran's left shoulder and cervical spine disorders, the 
Board finds that there is insufficient competent medical 
evidence of record to make a decision on the claim.  For 
these reasons, the Board finds that another VA examination 
and medical opinion is required to determine the nature and 
etiology of his current left shoulder and cervical spine 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Veteran's service treatment records reflect 
that he underwent a rib-removal surgery, which was noted to 
have affected his posture by anatomically lowering the left 
shoulder and collarbone, and that he underwent physical 
therapy during service for complaints of left shoulder pain.  
This evidence, along with the Veteran's hearing testimony 
before the undersigned Acting Veterans Law Judge in September 
2009 asserting continuous symptoms of pain in the neck and 
shoulder since service, suggests that he may be entitled to 
service connection on a direct basis.  Therefore, he should 
also be provided with an opinion on whether his claimed 
disorders are directly related to service, as well as 
adequate notice which addresses the requirements for 
establishing service connection on a direct basis.  See 
generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) 
(observing that incomplete information can render a VCAA 
notice letter inadequate).

Finally, according to an August 2009 letter provided by the 
Veteran's private physician, he continues to seek treatment 
related to his service-connected back disability.  However, 
the claims file only contains private treatment reports 
through April 2007.  As the Veteran testified that his 
private physician told him that his left shoulder and neck 
disorders are related to his service-connected back 
disability, these records may be pertinent to the Veteran's 
service-connection claims, and an attempt must be made to 
obtain these documents.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall provide the Veteran 
with a notice letter regarding his claims 
for entitlement to service connection for 
a left shoulder disorder and a cervical 
spine disorder that complies with the 
notification requirements of the VCAA.  
Such letter should specifically advise the 
Veteran of the information and evidence 
needed to substantiate his service-
connection claims on a direct basis.  

2.  With any necessary assistance from the 
Veteran, the RO/AMC shall attempt to 
obtain all of the treatment records from 
his private health care provider, dated 
since April 2007, that relate to his 
service-connected back disorder, his left 
shoulder, and his cervical spine.  All 
attempts to obtain these records should be 
documented.

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of his 
left shoulder disorder and cervical spine 
disorder.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary testing should 
be undertaken.

The examiner is requested to state whether 
it is at least as likely as not (a 50 
percent probability or higher) that the 
Veteran's asserted disorders, currently 
diagnosed as degenerative disc disease, (1) 
are directly related to service or (2) are 
otherwise related to his service-connected 
left thoracic outlet syndrome and 
documented in-service surgeries.  The 
examiner is directed to discuss the 
shoulder and cervical spine pathology noted 
in the service treatment records, as well 
as the Veteran's statements regarding 
continuous symptoms since service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.   

4.  The RO/AMC shall issue the Veteran and 
his representative a Statement of the Case 
with respect to his claim seeking 
entitlement to a disability rating in 
excess of 30 percent for his left thoracic 
outlet syndrome.  The RO/AMC must notify 
the Veteran of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


